Title: From Thomas Jefferson to John Winston, 25 January 1781
From: Jefferson, Thomas
To: Winston, John



Sir
Richmond January 25th 1781.

I am very sorry that your Militia by different Orders from a Succession of Persons should have been harrassed with marches to so little purpose. It was not intended by us that they should be called on at all. When I learnt however that they were come into Duty and were at Hanover Courthouse, I thought it best for them to join and remain with General Nelson till he should receive the Militia of those Counties meant to be retained in Service. As I expect Baron Steuben the Commander in chief to be here to Day or tomorrow, I do not chuse to give you any other order but to remain where you are until I shall have consulted with him and determined what you are to do, so as to save you any future unnecessary marching. As soon as this shall be settled between us, I will send you orders by express.

Th Jefferson

